DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/31/2022.
Claim(s) 1-5, 7-12, and 14 is/are currently presenting for examination.
Claim(s) 1 and 8 is/are independent claim(s).
Claim(s) 1-5, 7-12, and 14 is/are rejected.
This action has been made FINAL.
Response to Arguments
Applicant's arguments filed on 08/31/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities: the parameters “T1” and “T2” are not defined in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 7 and 14, the claims contain the statement “the values of T1 and T2 are determined based on at least one of: pre-definition, a configuration by the second node, and a configuration by the first node"; however, the statement is unclear and vague. The values of T1 and T2 are not used anywhere in the claims, therefore, it is unclear why the T1 and T2 need to be determined in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20200107297_A1_Wang (hereinafter, called "Wang-97").
Regarding claim 1, Wang-97 discloses a method performed by a first node (Wang-97 figure 3. The UE is corresponding to the claimed “first node”), the method comprising: sensing on a resource pool shared by a group of nodes (Wang-97 figure 1, UEs 201-203) for sidelink communications (Wang-97 figure 3 step S301); autonomously selecting or reselecting resources to be used in sidelink communications of the first node based on the sensing (Wang-97 figure 3 step S301, and paragraph 30, “As shown in FIG. 3, the wireless communication method 30 starts at step S301 in which candidate resources for at least data channels is selected from resources in a resource selection window based on the result of sensing performed in a sensing window…”, and paragraph 2 “…mode 4 is a sidelink resource selection mode based on UE autonomous scheduling based on sensing”);  and transmitting a report related to the shared resource pool to a second node (Wang-97 figure 3 step S302. The base station/eNB is corresponding to the claimed “second node”), wherein the second node is outside the group of nodes (Wang figures 1 and 3, the base station/eNB does not belong to the groups of UEs 201-203) and schedules sidelink communication resources for at least one node of the group of nodes based on the report (Wang-97 figure 6 steps ST106-ST108), wherein the report includes information about: every available resource in the shared resource pool and time domain information for the reported resource (Wang-97 paragraph 43, “In the step S302, "report at least part of the selected candidate resources" means that it is possible to report all of the selected candidate resources to the base station or to report some of the selected candidate resources to the base station…”, and paragraph 70, “…the wireless communication method 30 may further comprise reporting the beginning time and the ending time of the resource selection window to the base station”).

Regarding claim 2, Wang-97 discloses the method of claim 1, and Wang-97 further discloses further comprising receiving configuration information from the second node (Wang-97 figure 6 step ST102), wherein the configuration information includes at least one of: resource pool configuration information and report configuration information (Wang-97 figure 6 step ST102, resource pool configuration).

Regarding claim 4, Wang-97 discloses the method of claim 1, and Wang-97 further discloses wherein: the report is transmitted via RRC dedicated signaling which includes at least one of: assistance information of a UE (user equipment), sidelink UE information of a UE, and a measurement report message; the report is transmitted via media access control (MAC) control element (CE); or the report is transmitted periodically or triggered by an event (Wang-97 paragraph 73, “According to an embodiment of the present disclosure, in the wireless communication method 30 as shown in FIG. 3, the at least part of the selected candidate resources may be reported by Physical Uplink Control Channel (PUCCH), in Media Access Control (MAC) layer or by RRC…”). 

Regarding claim 5, Wang-97 discloses the method of claim 1, wherein the report further includes information of one or more resources reserved by the first node for at least one of: initial transmission and retransmission (Wang-97 paragraph 53 “comprise reporting at least one of recommended MCS, PRB number, retransmission number and power associated with the reported candidate resources to the base station”, and paragraphs 56-57)

Regarding claim 8, Wang-97 discloses the limitations as set forth in claim 1.
Regarding claim 9, Wang-97 discloses the limitations as set forth in claim 2.
Regarding claim 11, Wang-97 discloses the limitations as set forth in claim 4
Regarding claim 12, Wang-97 discloses the limitations as set forth in claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200107297_A1_Wang (hereinafter, called "Wang-97") in view of US_20200178215_A1_Wang (hereinafter, called "Wang-15").
Regarding claim 7, Wang-97 discloses the method of claim 1, but does not discloses wherein: the values of T1 and T2 are determined based on at least one of: pre-definition, a configuration by the second node, and a configuration by the first node.
Wang-15 further discloses wherein: the values of T1 and T2 are determined based on at least one of: pre-definition, a configuration by the second node, and a configuration by the first node (Wang-15 paragraph 78, “…it is currently stipulated that values of T1 and T2 are determined by a terminal on the basis of satisfying the foregoing constrain conditions…”). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wnag-15’s that values of T1 and T2 are determined by a terminal on the basis of satisfying the foregoing constrain conditions in Wang-97’s system to avoid collisions and select less congested resources. This method for improving the system of Wang-97 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wnag-15. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang-97 and Wnag-15 to obtain the invention as specified in claim 7.
Regarding claim 14, Wang-97 and Wnag-15 disclose the limitations as set forth in claim 7.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20200107297_A1_Wang (hereinafter, called "Wang-97") in view of US_20200178215_A1_Wang (hereinafter, called "Wang-15"), US_20190357154_A1_Zeng, and US_20160353397_A1_Jung.
Regarding claim 3, Wang-97 discloses the method of claim 2, but do not explicitly disclose wherein: the resource pool configuration information includes at least one of: one or more node types that can use the resource pool, whether the resource pool can be used by nodes in radio resource control (RRC) IDLE mode, whether the resource pool can be used by nodes in RRC CONNECTED mode, whether the resource pool can be used by nodes using dynamic scheduling scheme, whether the resource pool can be used by nodes using semi-persistent scheduling (SPS) scheme, whether the resource pool is a shared resource pool, and which release version of nodes can use the resource pool; and the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report.
Zeng discloses wherein: the resource pool configuration information includes at least one of: one or more node types that can use the resource pool, whether the resource pool can be used by nodes in radio resource control (RRC) IDLE mode, whether the resource pool can be used by nodes in RRC CONNECTED mode, whether the resource pool can be used by nodes using dynamic scheduling scheme, whether the resource pool can be used by nodes using semi-persistent scheduling (SPS) scheme, whether the resource pool is a shared resource pool, and which release version of nodes can use the resource pool (Zeng paragraph 130, “…the information indicating whether the first-type terminal and the second-type terminal share a same resource pool may be included in the resource multiplexing information… the resource pool configuration includes the resource multiplexing information…”); but does not explicitly discloses the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report.
Jung discloses the report configuration information includes at least one of: report indication for indicating one or more nodes requested to report information related to the shared resource pool, report indication for indicating one or more nodes allowed to report information related to the shared resource pool, one or more node types that are requested to report information related to the shared resource pool, one or more node types that are allowed to report information related to the shared resource pool, a period of the report, time domain information of resources in the shared resource pool that need to be reported, and information type to be included in the report (Jung paragraph 288, “…The periodic reporting configuration may include period information about periodic reporting. The periodic reporting configuration may provide a time period. UE may consider that a specific event has been satisfied only when the specific event continues to be satisfied during the time corresponding to a time period”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zeng’s the resource pool configuration can include information indicating whether the first-type terminal and the second-type terminal share a same resource pool, and Jung’s the periodic reporting configuration may include period information about periodic reporting in Wang-97’s system to let the terminal control the transmit power for reducing the interference (Zeng paragraph 134), and to instruct the terminal when should transmit the report. This method for improving the system of Wang-97 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zeng and Jung. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang-97, Zeng, and Jung to obtain the invention as specified in claim 3.
Regarding claim 10, Wang-97, Zeng, and Jung disclose the limitations as set forth in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471    

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471